ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                            WHALING
                        IN THE ANTARCTIC
                          (AUSTRALIA v. JAPAN)

                     DECLARATION OF INTERVENTION
                           OF NEW ZEALAND


                        ORDER OF 6 FEBRUARY 2013




                             2013
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                      CHASSE À LA BALEINE
                      DANS L’ANTARCTIQUE
                          (AUSTRALIE c. JAPON)

                     DÉCLARATION D’INTERVENTION
                       DE LA NOUVELLE-ZÉLANDE


                     ORDONNANCE DU 6 FÉVRIER 2013




4 CIJ1041.indb 1                                       3/03/14 10:42

                                                  Official citation :
                            Whaling in the Antarctic (Australia v. Japan), Declaration
                            of Intervention of New Zealand, Order of 6 February 2013,
                                              I.C.J. Reports 2013, p. 3




                                             Mode officiel de citation :
                      Chasse à la baleine dans l’Antarctique (Australie c. Japon), déclaration
                       d’intervention de la Nouvelle-Zélande, ordonnance du 6 février 2013,
                                             C.I.J. Recueil 2013, p. 3




                                                                                 1041
                                                                  Sales number
                   ISSN 0074-4441                                 No de vente:
                   ISBN 978-92-1-071156-2




4 CIJ1041.indb 2                                                                                 3/03/14 10:42

                                                           6 FEBRUARY 2013

                                                                   ORDER




                          WHALING IN THE ANTARCTIC
                               (AUSTRALIA v. JAPAN)

                      DECLARATION OF INTERVENTION OF NEW ZEALAND




                   CHASSE À LA BALEINE DANS L’ANTARCTIQUE
                               (AUSTRALIE c. JAPON)

                   DÉCLARATION D’INTERVENTION DE LA NOUVELLE-ZÉLANDE




                                                            6 FÉVRIER 2013

                                                            ORDONNANCE




4 CIJ1041.indb 3                                                             3/03/14 10:42

                    3 	                                   ﻿



                                   INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2013
        2013
     6 February
     General List                                 6 February 2013
       No. 148

                                             WHALING
                                         IN THE ANTARCTIC

                                            (AUSTRALIA v. JAPAN)

                                     DECLARATION OF INTERVENTION
                                           OF NEW ZEALAND

                                                     ORDER


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                               Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                               Trindade, Yusuf, Greenwood, Xue, Gaja, Sebutinde,
                               Bhandari ; Judge ad hoc Charlesworth ; Registrar Couvreur.


                        The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 48 and 63 of the Statute of the Court and to
                    Articles 82, 83, 84 and 86 of the Rules of Court,
                      Having regard to the Application filed by Australia in the Registry of
                    the Court on 31 May 2010, whereby Australia instituted proceedings
                    against Japan in respect of a dispute concerning
                         “Japan’s continued pursuit of a large‑scale program of whaling under
                         [the Second Phase of its Japanese Whale Research Program under
                         Special Permit in the Antarctic (‘JARPA II’)], is in breach of
                         ­obligations assumed by Japan under the International Convention for
                          the Regulation of Whaling . . ., as well as its other international
                          obligations for the preservation of marine mammals and the
                          ­
                          marin environment”,


                    4




4 CIJ1041.indb 4                                                                                3/03/14 10:42

                   4 	             whaling in the antarctic (order 6 II 13)

                      Having regard to the Order of 13 July 2010, whereby the Court fixed
                   9 May 2011 as the time-limit for the filing of the Memorial of Australia and
                   9 March 2012 as the time‑limit for the filing of the Counter‑Memorial
                   of Japan,
                      Having regard to the Memorial filed by Australia and the Counter‑
                   Memorial filed by Japan within the prescribed time‑limits,
                      Having regard to the decision of the Court, communicated to the Par-
                   ties on 2 May 2012, not to direct a Reply by Australia and a Rejoinder by
                   Japan,
                      Having regard to the notifications addressed by the Registrar on
                   9 December 2011 to all States parties to the International Convention for
                   the Regulation of Whaling, pursuant to Article 63, paragraph 1, of the
                   Statute of the Court and Article 43, paragraph 1, of the Rules of Court ;
                       Makes the following Order :
                      1. Whereas, on 20 November 2012, the Government of New Zealand,
                   referring to Article 63, paragraph 2, of the Statute of the Court, filed in
                   the Registry of the Court a Declaration of Intervention in the case con-
                   cerning Whaling in the Antarctic (Australia v. Japan) ; whereas the Decla-
                   ration was accompanied by a document dated 12 November 2012, in
                   which the Hon. Murray McCully, Minister for Foreign Affairs of New
                   Zealand, designated Ms Penelope Jane Ridings as Agent and H.E.
                   Mr. George Robert Furness Troup as Co‑Agent ;

                     2. Whereas, in its Declaration, New Zealand recalls that this Court has
                   recognized that Article 63 confers a “right” of intervention, where the
                   State seeking to intervene confines its intervention to the point of inter-
                   pretation which is in issue in the proceedings, and that this right does not
                   extend to general intervention in the case ; and whereas New Zealand
                   underlined that “it does not seek to be a party to the proceedings” but
                   confirms that, in accordance with Article 63, paragraph 2, of the Statute,
                   “by availing itself of its right to intervene, it accepts that the construction
                   given by the judgment in the case will be equally binding upon it” ;
                     3. Whereas New Zealand formulates the following conclusion :

                            “On the basis of the information set out above, New Zealand avails
                         itself of the right conferred upon it by Article 63, paragraph 2, of the
                         Statute to intervene as a non‑party in the proceedings brought by
                         Australia against Japan in this case” ;
                      4. Whereas, in accordance with Article 83, paragraph 1, of the Rules of
                   Court, the Registrar, by letters dated 20 November 2012, transmitted cer-
                   tified copies of the Declaration of Intervention to the Governments of
                   Australia and Japan, respectively, which were informed that the Court
                   had fixed 21 December 2012 as the time‑limit for the submission of writ-

                   5




4 CIJ1041.indb 6                                                                                     3/03/14 10:42

                   5 	             whaling in the antarctic (order 6 II 13)

                   ten observations on that Declaration ; and whereas, in accordance with
                   paragraph 2 of the same Article, the Registrar also transmitted a copy of
                   the Declaration to the Secretary‑General of the United Nations, as well
                   as to States entitled to appear before the Court ;
                      5. Whereas Australia and Japan each submitted written observations
                   within the time‑limit thus fixed ; whereas the Registrar transmitted to
                   each Party a copy of the other’s observations, and copies of the observa-
                   tions of both Parties to New Zealand ; whereas Australia and New Zea-
                   land subsequently communicated to the Court their views on certain
                   statements made by Japan in its above‑mentioned observations ; and
                   whereas the Registrar transmitted to Japan and New Zealand the views
                   expressed by Australia, and to Japan and Australia those expressed by
                   New Zealand ;

                                                            *
                                                        *       *

                       6. Whereas Article 63 of the Statute of the Court provides that :
                        “1. Whenever the construction of a convention to which States other
                            than those concerned in the case are parties is in question, the
                            Registrar shall notify all such States forthwith.
                         2. Every State so notified has the right to intervene in the proceed-
                            ings ; but if it uses this right, the construction given by the judg-
                            ment will be equally binding upon it” ;
                      7. Whereas intervention based on Article 63 of the Statute is an incidental
                   proceeding that constitutes the exercise of a right (Territorial and Maritime
                   Dispute (Nicaragua v. Colombia), Application by Honduras for Permission to
                   Intervene, Judgment, I.C.J. Reports 2011 (II), p. 434, para. 36 ; Continental
                   Shelf (Tunisia/Libyan Arab Jamahiriya), Application for Permission to Inter-
                   vene, Judgment, I.C.J. Reports 1981, p. 15, para. 26 ; Haya de la Torre
                   (Colombia v. Peru), Judgment, I.C.J. Reports 1951, p. 76 ; S.S. “Wimble-
                   don”, Judgments, 1923, P.C.I.J., Series A, No. 1, p. 12) ; whereas the Court,
                   when presented with a “declaration” of intervention based on Article 63 of
                   the Statute, is not required to ascertain whether the State which is the author
                   of that declaration has “an interest of a legal nature” which “may be affected
                   by the decision [of the Court]” in the main proceedings, as it is obliged to do
                   when it is seised of an “application” for permission to intervene under Arti-
                   cle 62 of the Statute ; whereas, in accordance with the terms of Article 63 of
                   the Statute, the limited object of the intervention is to allow a third State not
                   party to the proceedings, but party to a convention whose construction is in
                   question in those proceedings, to present to the Court its observations on
                   the construction of that convention ;
                      8. Whereas, however, the fact that intervention under Article 63 of the
                   Statute is of right is not sufficient for the submission of a “declaration” to
                   that end to confer ipso facto on the declarant State the status of inter-
                   vener ; whereas such right to intervene exists only when the declaration

                   6




4 CIJ1041.indb 8                                                                                       3/03/14 10:42

                    6 	            whaling in the antarctic (order 6 II 13)

                    concerned falls within the provisions of Article 63 ; and whereas, there-
                    fore, the Court must ensure that such is the case before accepting a decla-
                    ration of intervention as admissible (Haya de la Torre (Colombia v.
                    Peru), Judgment, I.C.J. Reports 1951, pp. 76‑77 ; Military and Paramili-
                    tary Activities in and against Nicaragua (Nicaragua v. United States of
                    America), Declaration of Intervention, Order of 4 October 1984,
                    I.C.J. Reports 1984, p. 216) ; whereas it also has to verify that the condi-
                    tions set forth in Article 82 of the Rules of Court are met ;

                                                         * *
                       9. Whereas, in its Declaration, New Zealand, referring to the require-
                    ment contained in Article 82, paragraph 1, of the Rules of Court that a
                    Declaration of Intervention “shall be filed as soon as possible, and not later
                    than the date fixed for the opening of the oral proceedings”, states that its
                    Declaration has been filed at the earliest opportunity reasonably open to it ;
                    and whereas it is established that the Declaration was submitted before the
                    date fixed for the opening of the oral proceedings in the case concerned ;
                       10. Whereas, in its Declaration, New Zealand, in accordance with
                    Article 82, paragraph 2, of the Rules of Court, states the name of its
                    Agent and specifies the case and the convention to which the said Decla-
                    ration relates, namely the case concerning Whaling in the Antarctic (Aus-
                    tralia v. Japan) brought before the Court on 31 May 2010, and the
                    International Convention for the Regulation of Whaling (hereinafter the
                    “Convention”) ;
                       11. Whereas, in accordance with Article 82, paragraph 2, of the Rules
                    of Court, a Declaration of Intervention filed under Article 63 of the Stat-
                    ute shall also contain :
                        “(a) particulars of the basis on which the declarant State considers
                             itself a party to the convention ;
                         (b) identification of the particular provisions of the convention the
                             construction of which it considers to be in question ;
                         (c) a statement of the construction of those provisions for which it
                             contends ;
                         (d) a list of the documents in support, which documents shall be
                             attached” ;
                       12. Whereas, in its Declaration, referring to the particulars as provided
                    for in Article 82, paragraph 2 (a), of the Rules of Court, New Zealand
                    states that it first deposited its instrument of ratification to the Conven-
                    tion, in accordance with Article X, paragraph 1, thereof, on 2 August 1949 ;
                    that it later gave notice of its withdrawal from the Convention, in accor-
                    dance with Article XI, effective 30 June 1969 ; and that it finally gave
                    notice of its adherence to the Convention, in accordance with Article X,
                    paragraph 2, on 15 June 1976, with effect from that date ;
                       13. Whereas, in its Declaration, referring to the provisions to be indi-
                    cated under Article 82, paragraph 2 (b), of the Rules of Court, New Zea-

                    7




4 CIJ1041.indb 10                                                                                    3/03/14 10:42

                    7 	            whaling in the antarctic (order 6 II 13)

                    land submits that the construction of Article VIII of the Convention, and
                    in particular paragraph 1 thereof, is in question in the case ; and whereas
                    it recalls that said Article VIII of the Convention reads as follows :
                        “1. Notwithstanding anything contained in this Convention, any
                            Contracting Government may grant to any of its nationals a spe-
                            cial permit authorizing that national to kill, take, and treat whales
                            for purposes of scientific research subject to such restrictions as
                            to number and subject to such other conditions as the Contracting
                            Government thinks fit, and the killing, taking, and treating of
                            whales in accordance with the provisions of this Article shall be
                            exempt from the operation of this Convention. Each Contracting
                            Government shall report at once to the Commission all such
                            authorizations which it has granted. Each Contracting Govern-
                            ment may at any time revoke any such special permit which it has
                            granted.

                          2. Any whales taken under these special permits shall so far as prac-
                             ticable be processed and the proceeds shall be dealt with in
                             accordance with directions issued by the Government by which
                             the permit was granted.
                          3. Each Contracting Government shall transmit to such body as
                             may be designated by the Commission, insofar as practicable, and
                             at intervals of not more than one year, scientific information
                             available to that Government with respect to whales and whaling,
                             including the results of research conducted pursuant to para-
                             graph 1 of this Article and to Article IV.

                          4. Recognizing that continuous collection and analysis of biological
                             data in connection with the operations of factory ships and land
                             stations are indispensable to sound and constructive management
                             of the whale fisheries, the Contracting Governments will take all
                             practicable measures to obtain such data” ;

                       14. Whereas, in its Declaration, referring to the statement as provided
                    for in Article 82, paragraph 2 (c), of the Rules of Court, New Zealand
                    states that, because Article VIII of the Convention specifies that a special
                    permit may authorize whaling only “for purposes of scientific research”,
                    it follows that whaling for other purposes is not permitted under Arti-
                    cle VIII, even if such whaling involves the collection of certain scientific
                    data ; whereas New Zealand contends that whether a programme of whal-
                    ing is for “purposes of scientific research” is not a matter of unilateral
                    determination, but rather must be capable of being established on the
                    basis of an objective assessment ; whereas New Zealand contends that a
                    Contracting Government must be able to demonstrate that it has limited
                    the number of whales killed under special permit to the minimum level
                    that is both necessary for, and proportionate to, the objectives of the

                    8




4 CIJ1041.indb 12                                                                                   3/03/14 10:42

                    8 	            whaling in the antarctic (order 6 II 13)

                    research and that will have no adverse “effect on the conservation of the
                    stock” ; whereas New Zealand emphasizes that the substantive constraints
                    in Article VIII are reflected in procedural terms through paragraph 30 of
                    the Schedule to the Convention, which obliges Contracting Governments
                    to submit in advance any proposed special permits to the Scientific Com-
                    mittee set up by the International Whaling Commission to enable that
                    Committee to review and comment on the “objectives of research”, the
                    “number, sex, size and stock” to be taken, and the “possible effect on
                    conservation of stock” ; and whereas, according to New Zealand, that
                    obligation gives rise to a duty of meaningful co‑operation, requiring the
                    Contracting Government both to seek and to take account of the views
                    and interests of other parties before issuing or renewing a special permit ;
                    
                       15. Whereas, in accordance with Article 82, paragraph 2 (d), of the
                    Rules of Court, New Zealand provides a list of documents in support of
                    its Declaration, which are attached thereto ;

                                                         *
                       16. Whereas, in its written observations, Australia indicates that it
                    considers that New Zealand’s Declaration of Intervention fulfils the
                    requirements set out in Article 63 of the Statute and Article 82 of the
                    Rules and is therefore admissible ;
                       17. Whereas, in its written observations, Japan, while it does not object
                    to the admissibility of New Zealand’s Declaration of Intervention, draws
                    the Court’s attention to “certain serious anomalies that would arise from
                    the admission of New Zealand as an intervenor” ; whereas Japan empha-
                    sizes the need to ensure the equality of the Parties before the Court in
                    light of the Joint Media Release dated 15 December 2010 of the Foreign
                    Ministers of Australia and New Zealand ; whereas Japan moreover
                    expresses its concern that Australia and New Zealand could “avoid some
                    of the safeguards of procedural equality under the Statute and Rules of
                    the Court”, including Article 31, paragraph 5, of the Statute of the Court
                    and Article 36, paragraph 1, of the Rules of Court, which exclude the
                    possibility of appointing a judge ad hoc when two or more parties are in
                    the same interest and there is a Member of the Court of the nationality of
                    any one of those parties ; and whereas Japan, in light of the above,
                    requests, first, that the Parties be given an opportunity to respond in writ-
                    ing to the written observations that New Zealand may present in accor-
                    dance with Article 86, paragraph 1, of the Rules of Court, secondly, that
                    the time to be allocated to New Zealand in the oral proceedings on the
                    merits “should be significantly less than in the case of intervention under
                    Article 62” and, thirdly, that adequate time be given to Japan to prepare
                    for these oral proceedings, both in the first and the second round ;



                                                        * *

                    9




4 CIJ1041.indb 14                                                                                   3/03/14 10:42

                    9 	            whaling in the antarctic (order 6 II 13)

                       18. Whereas the concerns expressed by Japan relate to certain proce-
                    dural issues regarding the equality of the Parties to the dispute, rather
                    than to the conditions for admissibility of the Declaration of Interven-
                    tion, as set out in Article 63 of the Statute and Article 82 of the Rules of
                    Court ; whereas intervention under Article 63 of the Statute is limited to
                    submitting observations on the construction of the convention in ques-
                    tion and does not allow the intervenor, which does not become a party to
                    the proceedings, to deal with any other aspect of the case before the
                    Court ; and whereas such an intervention cannot affect the equality of the
                    Parties to the dispute ;
                       19. Whereas New Zealand has met the requirements set out in Article 82
                    of the Rules of Court ; whereas its Declaration of Intervention falls within
                    the provisions of Article 63 of the Statute ; whereas, moreover, the Parties
                    raised no objection to the admissibility of the Declaration ; and whereas it
                    follows that New Zealand’s Declaration of Intervention is admissible ;
                       20. Whereas, in exercising its right to intervene in the case, New Zea-
                    land will be bound, under Article 63, paragraph 2, of the Statute, by the
                    construction of the Convention given by the Court in its judgment ;


                                                         * *
                       21. Whereas the question of the participation in the case of the judge
                    ad hoc chosen by Australia was referred to by the Respondent in the con-
                    text of the latter’s discussion of the equality of the Parties before the
                    Court ; whereas the Court considers that it must make clear in the present
                    Order that, since the intervention of New Zealand does not confer upon
                    it the status of party to the proceedings, Australia and New Zealand can-
                    not be regarded as being “parties in the same interest” within the meaning
                    of Article 31, paragraph 5, of the Statute ; whereas, consequently, the
                    presence on the Bench of a judge of the nationality of the intervening
                    State has no effect on the right of the judge ad hoc chosen by the Appli-
                    cant to sit in the case pursuant to Article 31, paragraph 2, of the Statute ;

                                                         * *
                       22. Whereas copies of the pleadings and documents annexed, as filed
                    in the case at present, have already been communicated to New Zealand,
                    on its request, pursuant to Article 53, paragraph 1, of the Rules of Court ;
                    whereas, pursuant to Article 86 of the Rules of Court, it is necessary to fix
                    the time‑limit for the filing of written observations of New Zealand with
                    respect to the subject‑matter of the intervention ; and whereas the Court,
                    taking into account the request expressed by Japan that the Parties be
                    given an opportunity to file written observations on those written obser-
                    vations filed by New Zealand, and considering the circumstances of the
                    case, finds that the request should be granted ;

                                                           *
                                                       *       *

                    10




4 CIJ1041.indb 16                                                                                   3/03/14 10:42

                    10 	           whaling in the antarctic (order 6 II 13)

                      23. For these reasons,
                      The Court,
                      (1) Unanimously,
                      Decides that the Declaration of Intervention filed by New Zealand,
                    pursuant to Article 63, paragraph 2, of the Statute, is admissible ;
                      (2) Unanimously,
                      Fixes 4 April 2013 as the time‑limit for the filing by New Zealand of the
                    written observations referred to in Article 86, paragraph 1, of the Rules
                    of Court ;
                      (3) Unanimously,
                      Authorizes the filing by Australia and Japan of written observations on
                    these written observations of New Zealand and fixes 31 May 2013 as the
                    time‑limit for such filing ;
                      Reserves the subsequent procedure for further decision.
                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this sixth day of February, two thousand
                    and thirteen, in four copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Government of Australia, the
                    Government of Japan and the Government of New Zealand, respectively.

                                                                  (Signed) Peter Tomka,
                                                                            President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                      Judge Owada appends a declaration to the Order of the Court ; Judge
                    Cançado Trindade appends a separate opinion to the Order of the
                    Court ; Judge Gaja appends a declaration to the Order of the Court.

                                                                            (Initialled) P.T.
                                                                           (Initialled) Ph.C.




                    11




4 CIJ1041.indb 18                                                                                  3/03/14 10:42

